NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2006-1311
                                (Serial No. 10/190,039)



                                 IN RE MARY K. HAYS



                           __________________________

                           DECIDED: December 19, 2006
                           __________________________


Before RADER, Circuit Judge, ARCHER, Senior Circuit Judge, and MOORE, Circuit
Judge.

MOORE, Circuit Judge.

      Mary K. Hays appeals the decision of the United States Patent and Trademark

Office Board of Patent Appeals and Interferences (“the Board”). The Board affirmed the

examiner’s rejection of claims 1, 3, 5, 6, 8, 9, 12-14, 16, and 18-20 in U.S. Patent

Application No. 10/190,039 under 35 U.S.C. § 102(b) as being anticipated by U.S.

Patent No. 4,475,676. Ex parte Hays, No. 06-0173 (Dec. 22, 2005). Because the

Director of the United States Patent and Trademark Office has conceded that the

Board’s decision is in error with respect to the anticipation rejection, we vacate and

remand. See In re Gould, 673 F.2d 1385, 1387 (C.C.P.A. 1982) (granting a motion for

remand where “the Commissioner has informed us, through the solicitor that the Patent

and Trademark Office (PTO) will enter a new rejection of the sole claim on

appeal…whenever it regains jurisdiction over the subject application”).